DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant's election with traverse of Species A (fig.1-3), corresponding to claims 1-3 and 5-7 in the reply filed on 10/24/2022 is acknowledged.  The traversal is on the ground(s) that Species F (fig. 8-10) should also be examined due to no extra search burden.  This is not found persuasive because species F shows the tool cabinet that can be used with the bin and tool cabinet would require a different search query than the bin and applicant’s specification do not specify which bin is being utilized in species F as it mentions any bin can be utilized. However, claim(s) 3 recites feature “flange disposed on a bottom surface of the tool storage cabinet”, which is directed towards non-elected Species F. Accordingly, claim(s) 3 is/are additionally withdrawn from consideration. Species F was directed towards a storage bin and a tool storage cabinet which the applicant did not elect. Therefore, Species A (Figs. 1-3) corresponding to claims 1-2 and 5-7 will be examined and claims 4 and 8-15 will be withdrawn
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5-7is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gang (US20180147716A1).

Regarding claim 1, Gang teaches a storage bin (fig.2  cart 104), comprising: 
a bin portion (see annotated fig.2 below); 
a wheel coupled to the bin portion (see annotated fig.2 below for wheel coupled to bin portion); and 
a retaining portion coupled to and extending upwardly from the bin portion (see annotated fig.2 below for retaining portion coupled to and extending upwardly from the bin portion).
Annotated fig.2 of Gang

    PNG
    media_image1.png
    795
    791
    media_image1.png
    Greyscale


Regarding claim 2, the references as applied to claim 1 above discloses all the limitations substantially claimed. Gang further teaches wherein the bin is adapted to fit under a tool storage cabinet (fig.2 cart 104B is dockable under workbench 102B).

Regarding claim 3, the references as applied to claim 2 above discloses all the limitations substantially claimed. Gang further teaches wherein the retaining portion is adapted to contact a flange disposed on a bottom surface of the tool storage cabinet to restrict the storage bin from being completely moved out from under the tool box (annotated fig.2 the retaining portion is capable to attach the rollers 202B at the bottom surface of the workbench 102B similar to fig.8B).

Regarding claim 5, the references as applied to claim 1 above discloses all the limitations substantially claimed. Gang further teaches teach wherein the bin portion includes a stiffening plate coupled to a bottom portion of the bin portion (annotated fig.2 shows the bin portion has a stiffening plated coupled to the bottom portion of the bin portion since it is a solid plate).

Regarding claim 6, the references as applied to claim 1 above discloses all the limitations substantially claimed. Gang further teaches wherein the bin portion includes first and second opposing side portions, and the retaining portion is coupled to and extends upwardly from the second side portion (see annotated fig.2 that shows the retaining portion is coupled to extends upwardly from the second side portion).

Regarding claim 7, the references as applied to claim 6 above discloses all the limitations substantially claimed. Gang further teaches further comprising a handle coupled to and extending from the first side portion (fig.1 120B is coupled to and extending form the first side portion and can be used as a handle to lift or slide the cart 104B).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for additional references.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRINCE PAL whose telephone number is (571)272-7525. The examiner can normally be reached M-Th, 7:30 AM - 6 PM (EST), 1st Friday Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY STASHICK can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PRINCE PAL/Examiner, Art Unit 3735                                                                                                                                                                                                        
/STEVEN A. REYNOLDS/Primary Examiner, Art Unit 3735